DETAILED ACTION
Acknowledgements
In the reply filed October 25, 2021, the applicant amended claims 1, 14, and 22
The applicant cancelled claim 21. 
The applicant added claims 25 and 26. 
Currently claims 1, 4-14, 17-20 and 22-26 are under examination. 

Specification
The disclosure is objected to because of the following informalities: the Specification lacks appropriate section headings. A list of section headings has been provided below for reference.  
Appropriate correction is required.

The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.

(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 4-14, 17-20 and 22-26 is rejected under 35 U.S.C. 103 as being unpatentable over Martin (GB 2,322,406 A) alone.
Regarding Claim 1, Martin discloses a clamping device for clamping an elongate member (Martin: 12), the clamping device comprising: 
A body portion (Martin: 14, 16, 18) for surrounding the elongate member (Martin: 12) and configured to apply a compressive force on the elongate member (Martin: 12); 
Wherein the body portion (Martin: 14, 16, 18) comprises at least two outwardly facing plates (Martin: 14, 16, 18); 
Wherein each plate comprises a convex inner surface facing radially inwardly toward the elongate member (Martin: 12) and a concave outer surface facing radially outwardly away from the elongate member (Martin: 12); 
Wherein the inner surface and the outer surface are the two largest surfaces of each plate (as shown);
Wherein each of the at least two plates is connected to at least one adjacent plate via at least one connecting element (Martin: 20, 22) and, when the at least one 
Martin forms the concave/convex shape of the plate via a flat mid-section with upturned wings on either end in the regions where the connecting elements engage the plates and therefore lacks wherein the plates are curved as disclosed and claimed by Applicant. It would however have been obvious to one having ordinary skill in the art at the time the invention was filed to have formed the concave/convex shape of the plate via a curved plate as opposed to a plate with bends as a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). It is noted wherein both shapes forming the concave/convex shape would result in similar loading and bending forces on the plates resulting in a similar compressive force applied to the elongate member. Further, Applicant has not provided criticality for the curved plate shape as compared to other shapes which would form a concave/convex plate such as that of Martin.

Regarding Claim 4, Martin discloses a clamping device as claimed in claim 1, wherein each of the at least two plates comprises: 
A central portion (Martin: 16), configured to extend axially along the elongate member (Martin: 12); and 
At least one wing portion (Martin: 18) configured to extend away from the central portion (Martin: 16).

Regarding Claim 5, Martin discloses a clamping device as claimed in claim 4, wherein the at least one wing portion (Martin: 18) is tapered, such that the width of the wing portion (Martin: 18) decreases further from the central portion (Martin: 16).

Regarding Claim 6, Martin discloses a clamping device as claimed in claim 1, wherein the clamping device further comprises a radially inner portion (Martin: 14), located radially inwardly of the body portion (Martin: 14, 16, 18), wherein the body portion (Martin: 14, 16, 18) is configured to apply a compressive force on the elongate member (Martin: 12) via the radially inner portion (Martin: 14).

Regarding Claim 7, Martin discloses a clamping device as claimed in claim 6, wherein the radially inner portion (Martin: 14) comprises at least two inner plate members.

Regarding Claim 8, Martin discloses a clamping device as claimed in claim 7, wherein each of the at least two outwardly curved plates (Martin: 14, 16, 18)  is connected to one of the at least two inner plate members (Martin: via 24).

Regarding Claim 9, Martin discloses a clamping device as claimed in claim 7, wherein the at least two inner plate members are configured to extend at least partly around the circumference of the elongate member (Martin: 12).

Regarding Claim 10, Martin discloses a clamping device as claimed in claim 1, further comprising at least one tethering element (Martin 28, 30) connected to the clamping device, for tethering the radially inner portion (Martin: 14) and the body portion (Martin: 14, 16, 18) to a fixed structure (Martin: 26).

Regarding Claim 11, Martin discloses a clamping device as claimed in claim 1, wherein the body portion (Martin: 14, 16, 18) further comprises at least two further outwardly curved plates (Martin: seen from above in figure 4), located axially offset along the elongate member (Martin: 12) from the at least two outwardly curved plates (Martin: 14, 16, 18) , wherein each of the at least two further outwardly curved plates (Martin: seen from above in figure 4), is integral with or connected to one of said at least two outwardly curved plates (Martin: 14, 16, 18) .

Regarding Claim 12, Martin discloses a clamping device as claimed in claim 1, but does not disclose further comprising at least two outwardly curved support plates, located radially outwardly from the at least two outwardly curved plates (Martin: 14, 16, 18). However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to double the curved plates upon one another, since it has been held that mere duplication of the essential working parts of a device involves only routine skilled the art.

Regarding Claim 13, Martin discloses a system for transporting production fluids from a subsea location, comprising an elongate member (Martin: 12) and a clamping device as claimed in claim 1 clamped onto the elongate member (Martin: 12).

Regarding Claim 14, Martin discloses a method of assembling a clamping device for clamping an elongate member (Martin: 12), comprising the steps of: 
Surrounding the elongate member (Martin: 12) with a body portion (Martin: 14, 16, 18) for applying a compressive force on the elongate member (Martin: 12), wherein the body portion (Martin: 14, 16, 18) comprises at least two plates (Martin: 14, 16, 18) , wherein each of the at least two plates is connected to at least one adjacent plate via at least one connecting element (Martin: 20, 22); and 
Tightening the at least two outwardly curved plates (Martin: 14, 16, 18) against the elongate member (Martin: 12), wherein the step of tightening comprises tightening the at least one connecting element (Martin: 20, 22) to change the curvature of the at least two outwardly curved plates (Martin: 14, 16, 18); 
Wherein the step of tightening causes the at least two outwardly curved plates (Martin: 14, 16, 18) to become pre-stressed to apply the compressive force on the elongate member (Martin: 12) when the curvature of the plates is changed as a result of tightening the at least one connecting element (Martin: 20, 22).
Wherein each plate comprises is an outwardly curved plate (Martin: 14, 16, 18).
Martin forms the concave/convex shape of the plate via a flat mid-section with upturned wings on either end in the regions where the connecting elements engage the plates and therefore lacks wherein the plates are curved as disclosed and claimed by In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). It is noted wherein both shapes forming the concave/convex shape would result in similar loading and bending forces on the plates resulting in a similar compressive force applied to the elongate member. Further, Applicant has not provided criticality for the curved plate shape as compared to other shapes which would form a concave/convex plate shape such as that of Martin.

Regarding Claim 17, Martin discloses a method of assembling a clamp device as claimed in claim 14, wherein each of the at least two plates comprises: 
A central portion (Martin: 16), configured to extend axially along the elongate member (Martin: 12); and 
At least one wing portion (Martin: 18) configured to extend away from the central portion (Martin: 16).

Regarding Claim 18, Martin discloses a method of assembling a clamp device as claimed in claim 17, wherein the at least one wing portion (Martin: 18) is tapered, such that the width of the wing portion (Martin: 18) decreases further from the central portion (Martin: 16).

Regarding Claim 19, Martin discloses a method of assembling a clamp device as claimed in claim 14, further comprising providing a radially inner portion (Martin: 14), located radially inwardly of the body portion (Martin: 14, 16, 18) and applying a compressive force on the elongate member (Martin: 12) via the radially inner portion (Martin: 14).

Regarding Claim 20, Martin discloses a method for transporting production fluids from a subsea location, comprising providing an elongate member (Martin: 12) and a clamping device as claimed in claim 1, and clamping the clamping device onto the elongate member (Martin: 12).

Regarding Claim 22, Martin discloses A clamping device as claimed in claim 1, wherein the curvature of the plates is reduced when the at least one connecting element (Martin: 20, 22) is tightened.


Regarding Claim 23, Martin discloses a method of assembling a clamp device as claimed in claim 14, wherein each plate comprises a convex inner surface facing radially inwardly toward the elongate member (Martin: 12) and a concave outer surface facing radially outwardly away from the elongate member (Martin: 12).

Regarding Claim 24, Martin discloses a method of assembling a clamp device as claimed in claim 23, wherein tightening the at least one connecting element (Martin: 20, 22) reduces the curvature of the plates.

Regarding Claim 25, Martin discloses a method of assembling a clamp device as claimed in claim 23, wherein the convex inner surface and the concave outer surface are the two largest surfaces of each plate.

Regarding Claim 26, Martin discloses a clamping device as claimed in claim 1, wherein the at least two outwardly curved plates (Martin: 14, 16, 18) become pre-stressed to apply the compressive force on the elongate member (Martin: 12) when the curvature of the plates is changed as a result of tightening the at least one connecting element (Martin: 20, 22).

Response to Arguments
Applicant’s arguments with respect to claims 1, 4-14, 17-20 and 22-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS S WOOD whose telephone number is (571)270-5954. The examiner can normally be reached Monday through Thursday 8:30 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) - 270 - 3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS S. WOOD
Examiner
Art Unit 3679



/DOUGLAS S WOOD/Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679